                            UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE


David Mabardy

       v.                                          Case No. 19-cv-223-PB

Grafton County Commissioners, et al.




                                       ORDER


       After due consideration of the objections filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated November 22, 2019.

                                             /s/Paul Barbadoro
                                            ____________________________
                                            Paul Barbadoro
                                            United States District Judge

Date: December 17, 2019



cc: David Mabardy, pro se
   Counsel of Record
